Citation Nr: 9927238	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-30 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to service connection for a cold injury of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1981 to April 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of a Board remand dated in May 
1998.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have current residuals of an 
inservice cold injury to the left foot.

3.  The veteran's current right hip disability is not related 
to an inservice hip disease or injury.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991);  
38 C.F.R. §§ 3.303 (1998).

2. Current residuals of a cold injury to the left foot were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991);  38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records dated in July 1984 show that the 
veteran complained of pain on the right side of his pelvis 
with the leg giving out for the past three days.  The 
diagnosis was groin strain.  

Service medical records dated January 9, 1985, show that the 
veteran presented with a complaint of having hurt his right 
ankle about six hours prior, and a history of having hurt his 
right ankle the month before.  It was noted that he was 
having pain in both ankles, with pain in the left ankle now 
getting worse.  The medic diagnosed possible cold injury.  
The veteran was instructed to keep his feet warm and was 
treated with bed rest for 24 hours.  Notes of a physician's 
assistant (PA), apparently written on the same day, appear to 
reflect an impression that a cold injury was doubtful.  On 
the same day still, a physician noted that the veteran's feet 
had good warmth, color, circulation and no edema.  The left 
foot was tender on both sides of the heel, and the veteran 
complained of pain on palpation, extending to the toes on the 
back side.  The doctor indicated there was no evidence of 
cold injury.  He recommended that the veteran keep his feet 
warm and elevate them to a point level with the hips.  The 
diagnosis was probable cold induced tendonitis.  

On January 10, 1985, the veteran was again examined.  The 
medic's assessment was rule out tissue damage by cold injury.  
A PA found no evidence of a cold injury, and found that the 
etiology of the veteran's condition was probably 
inflammatory.  Bed rest was continued. 

On January 11, 1985, the veteran was again examined by a 
medic whose assessment was rule out cold weather injury.  A 
PA found minimal evidence of fasciitis.  The veteran was to 
be continued on 24 hours bed rest. 

On January 12, 1985, the veteran was seen for an inflammatory 
condition of his right ankle.  Probable sprain of the right 
ankle was diagnosed.

Service medical records dated in July 1985 include complaints 
of back pain with good range of motion of the hips.  An 
August 1985 report showed the veteran complained of pain 
radiating to the hips and back.  The diagnosis was chronic 
low back pain.

Service medical records dated in October 1985 show the 
veteran complained of pain in the right "pelvis joint 
bone."  The veteran stated that the joint seemed to slip in 
and out of place.  The veteran had discomfort when sitting 
and had an abnormal limp when walking.  Groin strain was 
diagnosed.

Service medical records dated in October 1985 reveal that the 
veteran complained of back pain of two days' duration with 
pain running down the right leg.  The diagnoses given were 
possible ruptured disc, neuritis, and sciatica.  Service 
medical records dated in January 1986 show the veteran 
complained of pain and discomfort to the right side from the 
groin to the hip.  The veteran had difficulty in movement of 
the right leg in this area.  Upon examination, there were no 
deformities and the range of motion was good.  The diagnosis 
was possible soft tissue injury.

At the veteran's April 1986 discharge examination, his feet 
and vascular system were noted to be normal.  His lower 
extremities were noted to be abnormal;  the only specific 
defect noted was a mass on the lateral right knee secondary 
to direct trauma three weeks prior.

Treatment records of the veteran at The Cleveland Foot and 
Ankle Clinic in July 1995 show that the veteran's left and 
right feet were tested by photoplethysmography (PPG).  Before 
the PPG, he complained of cramping of the toes of the left 
foot, and the examiner noted tingling to the second and third 
digits of the veteran's left foot upon palpation.  The study 
revealed a decrease in wave amplitude of digits 2 and 3 on 
the left compared to the right.  The diagnosis was cold-
induced vascular disease of the second and third digits of 
the left foot.  

Records of Himanshu Majmadar, M.D., dated in January 1996, 
reflect an impression of history of right hip dislocation, 
twice in the last year, related to an old injury from the 
military in which the veteran fell down from a trailer and 
hurt his right hip.  Based on the complaints, history and 
examination of veteran, Dr. Majmadar referred the veteran for 
X-rays of the hip.

In a private X-ray report dated in January 1996, Ralph J. 
Alfidi, M.D., stated that X-ray examination of the hip showed 
narrowing of the superolateral aspect of the right hip joint 
with increased bone density at the acetabular margin.  In 
addition, he noted osteophytic change at the margin of the 
femoral head and loss of the normal contour.  The examiner's 
impression was degenerative joint disease of the right hip 
and findings consistent with aseptic necrosis of the right 
femoral head. 

During his December 1996 RO hearing, the veteran testified 
that he had to stay out in the cold in Germany for several 
hours in 1985, and that afterwards he felt a tingling 
throughout his entire body.  He said he was sent to a medic 
for treatment.  He said when he first saw the medic he had no 
feeling in his feet.  He stated he was laid up with the 
condition for one day.  He testified that problems with his 
feet have continued ever since.  He said that when it gets 
cold or rainy, his feet get extra cold.  He said that he 
mentioned the problem with his feet at his service discharge 
examination, but that the doctor did not want to touch his 
feet.  He said he first got private treatment for his feet in 
1988.  He said that this private doctor, Dr. Majmudar at the 
Cleveland Foot and Ankle Clinic, tested his feet with a 
machine, and that this testing revealed a cold injury.  

Also during the December 1996 RO hearing, the veteran 
testified about his right hip disability.  He said during 
service he fell off a truck on which he was sleeping, and 
injured his back.  He further indicated that he felt he 
injured his hip at the same time.  He said the doctors could 
not find any problems, and told him to rest.  He said one 
inservice doctor told him the problems with his hip seemed to 
be a pinched nerve.  He said saw a doctor in 1988 for his 
hip, who told him to lose a little weight, and that he had a 
pinched nerve.  He said another doctor told him in 1995 that 
he had arthritis of the hip.  He said he now gets a throbbing 
pain in his hip when it is cold or when it rains.  He said 
his leg gives out on him sometimes.  He did not know if this 
was because of a hip dislocation.    
 
During a VA examination of the feet in December 1998, the 
examiner indicated that he had read the claims file prior to 
the examination.  After review of the medical history and 
physical examination, the examiner's diagnosis was history of 
exposure to cold for a few hours in 1980 [sic].  He stated 
that there was no residual found on examination, except for a 
history of tingling sensation when the temperature was below 
50 degrees.  He also diagnosed the veteran as having a fungus 
infection, interdigital on both feet.  The examiner opined 
that is was not likely that cold exposure or injury to the 
second or third digits of the left foot began or permanently  
increased in severity while in the service in 1981 to 1986. 

During a VA orthopedic examination of the veteran's hip in 
December 1998, the examiner indicated that he had reviewed 
the claims file.  After review of the medical history and 
physical examination, the examiner's diagnosis was avascular 
necrosis of the right hip.  The examiner stated that in 
reviewing the records there certainly was a history of a hip 
injury.   The examiner noted that there was no documentation 
of any fracture or dislocation of the hip.  There was no past 
history of any steroid abuse.  The examiner stated that he 
did not know of any alcohol overuse.  So, the examiner 
opined, there was no specific etiology for the avascular 
necrosis.  According to the examiner, avascular necrosis in 
many instances is idiopathic and no cause can be found.  It 
can be related to trauma.  It can be related to a fracture or 
dislocation of the hip, neither of which was documented in 
this case.  The examiner asserted that he could not ascertain 
what part the original hip pain and hip injury in the early 
and middle 1980s would have had in causing or aggravating any 
other underlying avascular necrosis.  The examiner concluded 
that, consequently, the relation with the current symptoms to 
the inservice injury was very difficult to determine, so that 
he could not offer any etiology of the avascular necrosis.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a);  Epps v. Gober, 126 F.3d 
1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Right Hip

Read in the light most favorable to the veteran, Dr. 
Majmudar's January 1996 records of treatment of the veteran 
relate current hip problems to an old injury in the military 
in which he fell from a trailer hurting his right hip.  For 
purposes of well-groundedness, the history as given by the 
veteran and the doctor's diagnosis are presumed credible.  
Therefore, the claim for service connection for right hip 
disability is well grounded.  Epps.

However, weighing the case on the merits, the Board notes 
that the veteran's claimed inservice hip injury in which he 
fell off a trailer is undocumented in the service medical 
records.  This fact weighs heavily against the veteran's 
claim, especially because there are several complaints of 
pain in the hip, groin and back areas in the service medical 
records, yet with no mention of this incident.  

Furthermore, the "impression" of two prior hip dislocations 
in the last year was made only by history as given by the 
veteran to Dr. Majmudar.  This diagnosis is not substantiated 
anywhere else in the record.  There is no evidence of 
treatment for a hip dislocation.  This fact also weighs 
against the veteran's claim.

Also, the service medical records reflect some hip pain, but 
they diagnose the problem as a possible pinched nerve in the 
hip, or as a back or groin problem.  The hip pain as 
currently diagnosed is a result of avascular necrosis and 
degenerative arthritis - not a pinched nerve, groin or back 
problem.  The fact that the pathology of the current hip pain 
is different than that reflected in the service medical 
records weighs heavily against the veteran's claim.

That the veteran's service discharge examination was negative 
for complaints or findings regarding the veteran's right hip 
also weighs against his claim.

The medical evidence shows that the veteran has pain and 
tenderness about the right hip.  The medical diagnosis at the 
December 1998 VA examination was degenerative arthritis and 
avascular necrosis of the right hip.  The December 1998 VA 
examiner noted that there was certainly a history of injury 
in the hip, but did not relate any such injury to the 
veteran's avascular necrosis and degenerative arthritis of 
the hip.  After review of the claims file, including service 
medical records, he noted that avascular necrosis could be 
related to fracture or dislocation of the hip, neither of 
which, in his view, was documented in this case.  He opined 
that the etiology for the veteran's current hip disability 
could not be ascertained.  He asserted that avascular 
necrosis in many cases is idiopathic and no cause can be 
found.  This physician's opinion weighs against the veteran's 
claim, since after a thorough review of the veteran's medical 
records the physician could find no documentation of an 
inservice injury or medical history which would explain the 
etiology of the veteran's current right hip disability.

In sum, the preponderance of the evidence shows that the 
veteran did not experience a hip injury or disease during 
service which is related to his current right hip disability, 
namely avascular necrosis with degenerative arthritis.  
Accordingly, the claim is denied.
  
Left Foot

The Board is persuaded by the evidence that the veteran has a 
minor cold injury of the second and third toes only of the 
right foot, ascertained by clinical examination in 
conjunction diagnostic photoplethysmography at the Cleveland 
Foot Clinic in July 1995.  Read in the light most favorable 
to the veteran, these records tend to relate this cold injury 
to the veteran's period of active service.  These records 
included a history as given by the veteran of "frostbite of 
the feet" during service - while this is not medically 
substantiated (there is no inservice diagnosis of frostbite), 
it appears to be the veteran's layman's description of a 
cold-related trauma to the feet which is verified by the 
service medical records.  In July 1995, palpation of the 
second and third toes revealed tingling in those toes - the 
symptoms which the veteran contends began during service - 
and diagnostic testing confirmed cold induced vascular 
disease of those toes.  Since the veteran's complaints 
(tingling) are of the type susceptible to lay observation, 
they are presumed credible for purposes of well groundedness, 
Savage.  Since there is medical evidence of record relating 
these complaints to a medical diagnosis, cold induced 
vascular disease, the claim is well grounded.  Savage;  Epps. 

However, the Cleveland Foot Clinic did not have access to the 
veteran's service medical records and thus did not have the 
opportunity to ascertain the extent of the inservice cold 
injury.  By contrast, the December 1998 VA examiner did have 
the opportunity to review the entire record, including the 
service medical records, and did not the cold-related injury 
to the second or third digits of the left foot began or 
permanently increased in severity during the veteran's period 
of service from 1981 to 1986.  This fact weighs heavily 
against the veteran's claim. 

Also weighing against the claim is the veteran's April 1986 
discharge examination report, which indicates that his feet 
and vascular system were normal.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a cold injury of the left foot, 
and the claim is denied. 


ORDER

Service connection for residuals of a cold injury of the left 
foot is denied.

Service connection for right hip disability is denied.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

